Exhibit 10.2

Execution Copy
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT, dated as of June 28, 2005 is executed by U-Haul Leasing
& Sales Co., a Nevada corporation, U-Haul Co. of Arizona, an Arizona
corporation, and U-Haul International, Inc., a Nevada corporation (collectively,
the “Borrowers”), in favor of Merrill Lynch Commercial Finance Corp., (with its
successors in such capacity, the “Lender”), a Delaware corporation.
 
RECITALS
 
A. Pursuant to a Credit Agreement, dated as of June 28, 2005 (the “Credit
Agreement”), between the Borrowers, U-Haul International, Inc., as
Servicer/Manager and Guarantor and the Lender, the Lender has agreed to extend
certain credit facilities to the Borrowers upon the terms and subject to the
conditions set forth therein.
 
B. The Lender’s obligation to extend the credit facilities to the Borrowers
under the Credit Agreement is subject, among other conditions, to receipt by the
Lender of this Security Agreement, duly executed by the Borrowers.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Borrowers hereby agree with the Lender as follows:
 
1. Definitions and Interpretation.
 
(a) Definitions. When used in this Security Agreement, the following terms shall
have the following respective meanings:
 
“Account Bank” means, as applicable, the Collection Account Bank or the
Collection Sub-Account Bank.
 
“Account Debtor” shall have the meaning given to that term in subparagraph 3(g)
hereof.
 
“Borrowers” shall have the meaning given to that term in the introductory
paragraph hereof.
 
“Collateral” shall have the meaning given to that term in paragraph 2 hereof.
 
“Credit Agreement” shall have the meaning given to that term in Recital A
hereof.
 
“Dealer List” means a list in electronic format, delivered by or on behalf of
the Borrowers to the Lender as updated from time to time in accordance with
Section 8.01(g) of the Credit Agreement.
 

--------------------------------------------------------------------------------


“Equipment” shall have the meaning given to that term in Attachment 1 hereto.
 
“Inventory” shall have the meaning given to that term in Attachment 1 hereto.
 
“Lender” shall have the meaning given to that term in the introductory paragraph
hereof.
 
“Loan Documents” means the Credit Agreement, the Note, the Guarantee Agreement,
the Collection Sub-Account Control Agreement, the Collection Account Control
Agreement, this Security Agreement and the Hybrid Facility Agreement.
 
“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Borrowers to MLCFC (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising pursuant to the terms of the Credit Agreement or
any of the other Loan Documents, including without limitation all interest,
fees, charges, expenses, attorneys’ fees and accountants’ fees chargeable to the
Borrowers or payable by the Borrowers thereunder.
 
“Proceeds” means all proceeds of, and all other profits, products, rentals or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including, without limitation, all claims of the Borrowers against
third parties for loss of, damage to or destruction of, or for proceeds payable
under, or unearned premiums with respect to, policies of insurance in respect
of, any Collateral, and any condemnation or requisition payments with respect to
any Collateral, in each case whether now existing or hereafter arising, provided
that, with respect to any Vehicle, “Proceeds” shall not include any dealer
commissions, licensing fees, maintenance costs and insurance expenses owing
under the Dealership Contracts.
 
“Receivables” shall have the meaning given to that term in Attachment 1 hereto.
 
“Secured Obligations” means the obligations secured under this Security
Agreement, including (a) all principal of and interest (including, without
limitation, any interest which accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Borrower, whether or not allowed or allowable as a claim
in any such case, proceeding or other action) on any Loan to the Borrowers under
the Credit Agreement; (b) all other amounts payable by the Borrowers to MLCFC
hereunder or under any other Loan Document; (c) any renewals or extensions of
any of the foregoing; and (d) all other obligations of the Borrowers or their
Affiliates under any Loan Document.
 

--------------------------------------------------------------------------------


“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York as of the date hereof.
 
“Vehicle” shall mean a motor vehicle owned any Borrower and constituting part of
the Borrowers’ fleet of rental assets as identified on the Vehicle Schedule
delivered by the Borrowers to the Lender under the Credit Agreement a copy of
which is attached hereto as Attachment 4 (as the same may be updated from time
to time).
 
Unless otherwise defined herein, all other capitalized terms used herein and
defined in the Credit Agreement shall have the respective meanings given to
those terms in the Credit Agreement, and all terms defined in the UCC shall have
the respective meanings given to those terms in the UCC.
 
(b) Other Interpretive Provisions. The rules of construction set forth in
Section 1.02 of the Credit Agreement shall, to the extent not inconsistent with
the terms of this Security Agreement, apply to this Security Agreement and are
hereby incorporated by reference.
 
2. Grant of Security Interest. As security for the Obligations, the Borrowers,
jointly and severally, hereby pledge and assign to the Lender and grant to the
Lender a security interest in all right, title and interest of the Borrowers in
and to the property whether now owned or hereafter acquired described in
Attachment 1 hereto, as such Attachment may be amended or supplemented from time
to time after the date hereof by a supplemental Vehicle Schedule delivered by
the Borrowers to the Lender (collectively and severally, the “Collateral”),
which Attachment 1 is incorporated herein by this reference.
 
3. Representations and Warranties. The Borrowers, jointly and severally,
represent and warrant to the Lender as follows:


 
(a) Each of UHI and U-Haul Sales & Leasing Co. is a corporation duly authorized
and validly existing and in good standing under the laws of the State of Nevada.
U-Haul Co. of Arizona is a corporation duly authorized and validly existing and
in good standing under the laws of the State of Arizona. Except as disclosed on
Attachment 5, none of the Borrowers has (x) had any other corporate name during
the past six years, (y) changed its identity or corporate structure in any way
within the past six years, or (z) used or operated under any other names
(including trade names or other similar names) during the past six years. The
exact corporate name of each Borrower as it appears on its certificate of
incorporation, and location of its chief executive office are as follows:
 
(i) U-Haul International, Inc., 2727 N. Central Avenue, Phoenix, Arizona 85004;
 
(ii) U-Haul Co. of Arizona, 2727 N. Central Avenue, Phoenix, Arizona 85004; and
 

--------------------------------------------------------------------------------


(iii) U-Haul Leasing & Sales Co., 1325 Airmotive Way, Reno, Nevada 89502.
 
(b) The Borrowers are the legal and beneficial owner of the Collateral (or, in
the case of after-acquired Collateral, at the time the Borrowers acquire rights
in the Collateral, will be the legal and beneficial owner thereof). No other
Person has (or, in the case of after-acquired Collateral, at the time a Borrower
acquires rights therein, will have) any right, title, claim or interest (by way
of Lien, purchase option or otherwise) in, against or to the Collateral, other
than Permitted Encumbrances.
 
(c) All actions have been taken that are necessary under the UCC to perfect the
Lender’s interest in the Collateral. All actions have been taken that are
necessary under applicable state vehicle titling and registration law to perfect
the Borrowers’ interest in Vehicles constituting the Collateral.
 
(d) The Borrowers have not performed any acts which might prevent the Lender
from enforcing any of the terms of this Security Agreement or which would limit
the Lender in any such enforcement. Other than financing statements or other
similar or equivalent documents or instruments with respect to the Security
Interests and Permitted Encumbrances, no financing statement, mortgage, security
agreement or similar or equivalent document or instrument covering all or any
part of the Collateral is on file or of record in any jurisdiction in which such
filing or recording would be effective to perfect a Lien on such Collateral.
 
(e) The Borrowers shall furnish to the Lender on or before the Closing Date lien
search reports or other evidence satisfactory to the Lender that no liens prior
to the lien of this Agreement shall exist with respect to any Collateral, other
than liens on Vehicles under the Foothill Facility.
 
(f) All Equipment and Inventory are (i) located at the locations indicated in
the most recent Dealer List delivered to the Lender, and have been consigned to
the possession of a third-party dealer pursuant to the Dealership Contracts,
except when such Equipment and Inventory have been rented to consumers in the
ordinary course of the Borrowers’ business, as such list of locations may be
updated by the Borrowers from time to time at the request of the Lender, (ii) in
transit to such locations or (iii) in transit to a third party purchaser which
will become obligated on a Receivable to a Borrower upon receipt. Except for
Equipment and Inventory referred to in the preceding sentence, the Borrowers
have exclusive possession and control of the Inventory and Equipment. All
Equipment and Inventory has been acquired by the Borrowers in the ordinary
course of the Borrowers’ business.
 
(g) Each Receivable is genuine and enforceable against the party obligated to
pay such Receivable (an “Account Debtor”) free from any right of rescission,
defense, setoff or discount. Each Receivable was originated in the ordinary
course of the Borrowers’ business.
 
(h) Each insurance policy maintained by the Borrowers in accordance with Section
8.07 of the Credit Agreement is validly existing and is in full force and
effect. The Borrowers are not in default in any material respect under the
provisions of any such insurance policy, and there are no facts which, with the
giving of notice or passage of time (or both), would result in such a default
under any provision of any such insurance policy. Set forth in Attachment 3
hereto is a complete and accurate list of the insurance of the Borrowers in
effect on the date of this Agreement required pursuant to Section 8.07 of the
Credit Agreement showing as of such date, (i) the type of insurance carried,
(ii) the name of the insurance carrier, and (iii) the amount of each type of
insurance carried.
 

--------------------------------------------------------------------------------


(i) The information set forth in each Dealer List delivered pursuant to Section
8.01(g) of the Credit Agreement is true, correct and accurate.
 
4. Covenants. The Borrowers, jointly and severally, hereby agree as follows:
 
(a) The Borrowers, at the Borrowers’ expense, shall promptly procure, execute
and deliver to the Lender all documents, instruments and agreements and perform
all acts which are necessary or desirable, or which the Lender may request, to
establish, maintain, preserve, protect and perfect the Collateral, the Lien
granted to the Lender therein and the first priority of such Lien or to enable
the Lender to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.
 
(b) The Borrowers shall not use or permit any Collateral to be used in violation
of (i) any provision of the Credit Agreement, this Security Agreement or any
other Loan Document, (ii) any applicable Governmental Rule where such use might
have a Material Adverse Effect, or (iii) any policy of insurance covering the
Collateral.
 
(c) The Borrowers shall pay promptly when due all taxes and other Governmental
Charges, all Liens and all other charges now or hereafter imposed upon, relating
to or affecting any Collateral.
 
(d) Without thirty (30) days’ prior written notice to the Lender, no Borrower
shall (i) change its jurisdiction of organization, or the office in which such
Borrower’s books and records relating to Receivables or the originals of
Dealership Contracts or Rental Company Contracts are kept, (ii) keep Collateral
consisting of documents at any location other than the offices of UHI or U-Haul
Co. of Arizona at 2727 N. Central Avenue, Phoenix, Arizona 85004, or the offices
of U-Haul Sales & Leasing Co. at 1325 Airmotive Way, Reno, Nevada 89502, or
(iii) keep Collateral consisting of Equipment, Inventory or other goods at any
location other than the locations permitted pursuant to Section 9.02 of the
Credit Agreement.
 
(e) For each of the Collection Sub-Account and the Collection Account, UHI shall
(i) execute and deliver to the Account Bank a Collection Sub-Account Control
Agreement and a Collection Account Control Agreement substantially in the form
of Attachment 2 hereto and (ii) cause the Account Bank to execute and deliver to
the Lender such an account control agreement.
 
(f) Commencing from the date hereof, the Borrowers shall make or cause to be
made all deposits required pursuant to Section 5.03 of the Credit Agreement, at
the times so required.
 
(g) The Borrowers shall fully comply with any shifting control notice delivered
pursuant to the Collection Account Control Agreement.
 

--------------------------------------------------------------------------------


(h) The Borrowers shall appear in and defend any action or proceeding which may
affect its title to or the Lender’s interest in the Collateral.
 
(i) The Borrowers shall keep separate, accurate and complete records of the
Collateral and shall provide the Lender with such records and such other reports
and information relating to the Collateral as the Lender may reasonably request
from time to time.
 
(j) The Borrowers shall not surrender or lose possession of (other than to the
Lender), sell, encumber, lease, rent, option, or otherwise dispose of or
transfer any Collateral or right or interest therein except in the ordinary
course of the Borrowers’ business and as permitted in the Credit Agreement, and,
notwithstanding any provision of the Credit Agreement, the Borrowers shall keep
the Collateral free of all Liens except Permitted Encumbrances.
 
(k) The Borrowers shall collect, enforce and receive delivery of the Receivables
in accordance with past practice until otherwise notified by the Lender.
 
(l) The Borrowers shall comply with all material Requirements of Law applicable
to the Borrowers which relate to the production, possession, operation,
maintenance and control of the Collateral.
 
(m) The Borrowers shall (i) maintain and keep in force public liability
insurance of the types and in amounts customarily carried from time to time
during the term of the Credit Agreement in its lines of business, such insurance
to be carried with companies and in amounts satisfactory to the Lender, (ii)
deliver to the Lender from time to time, as the Lender may request, schedules
setting forth all insurance then in effect, and (iii) deliver to the Lender
copies of each policy of insurance which replaces, or evidences the renewal of,
each existing policy of insurance at least fifteen (15) days prior to the
expiration of such policy. If required pursuant to Section 8.07 of the Credit
Agreement, the Lender shall be named as additional insured on all liability
insurance of the Borrowers with respect to any Collateral, and such policies
shall contain such additional endorsements as shall be required by the Lender,
including the endorsements specified in Attachment 3 hereto. Prior to the
occurrence and the continuance of an Event of Default, all proceeds of any
property insurance (whether maintained by any Borrower or a third party) paid as
a result of any event or occurrence shall be paid to the Borrowers. All proceeds
of any property insurance (whether maintained by any Borrower or a third party)
paid after the occurrence and during the continuance of an Event of Default
shall be paid to the Lender to be held as Collateral and applied as provided in
the Credit Agreement or, at the election of the Lender, returned to the
Borrowers.
 
5. Authorized Action by Lender. The Borrowers hereby irrevocably appoint the
Lender as its attorney-in-fact and agree that the Lender may perform (but the
Lender shall not be obligated to and shall incur no liability to the Borrowers
or any third party for failure so to do) any act which the Borrowers are
obligated by this Security Agreement to perform, and to exercise such rights and
powers as Borrowers might exercise with respect to the Collateral, including,
without limitation, the right to (a) collect by legal proceedings or otherwise
and endorse, receive and receipt for all dividends, interest, payments, proceeds
and other sums and property now or hereafter payable on or on account of the
Collateral; (b) enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Collateral; (c) insure,
process, preserve and enforce the Collateral; (d) make any compromise or
settlement, and take any action it deems advisable, with respect to the
Collateral; (e) pay any Indebtedness of any Borrower relating to the Collateral;
(f) execute UCC financing statements and other documents, instruments and
agreements required hereunder; (g) note any Borrower’s lien on certificates of
title relating to the Collateral; provided, however, that the Lender may
exercise such powers only after the occurrence and during the continuance of an
Event of Default. The Borrowers agree to reimburse the Lender upon demand for
all reasonable costs and expenses, including attorneys’ fees, that the Lender
may incur while acting as the Borrowers’ attorney-in-fact hereunder, all of
which costs and expenses are included in the Obligations. The Borrowers agree
that such care as the Lenders gives to the safekeeping of its own property of
like kind shall constitute reasonable care of the Collateral when in the
Lender’s possession; provided, however, that Lender shall not be required to
make any presentment, demand or protest, or give any notice and need not take
any action to preserve any rights against any prior party or any other Person in
connection with the Obligations or with respect to the Collateral.
 

--------------------------------------------------------------------------------


6. Default and Remedies. The Borrowers shall be deemed in default under this
Security Agreement upon the occurrence and during the continuance of an Event of
Default, as that term is defined in the Credit Agreement. In addition to all
other rights and remedies granted to the Lender by this Security Agreement, the
Credit Agreement, the other Loan Documents, the UCC and other applicable
Governmental Rules, the Lender may, upon the occurrence and during the
continuance of any Event of Default, exercise any one or more of the following
rights and remedies: (a) collect, receive, appropriate or realize upon the
Collateral or otherwise foreclose or enforce the Lender’s security interests in
any or all Collateral in any manner permitted by applicable Governmental Rules
or in this Security Agreement; (b) notify any or all Account Debtors to make
payments on Receivables directly to the Lender; (c) direct any Depositary Bank
or Intermediary to liquidate the account(s) maintained by it, pay all amounts
payable in connection therewith to the Lender and/or deliver any proceeds
thereof to the Lender; (d) sell or otherwise dispose of any or all Collateral at
one or more public or private sales, whether or not such Collateral is present
at the place of sale, for cash or credit or future delivery, on such terms and
in such manner as the Lender may determine; (e) require the Borrowers to
assemble the Collateral and make it available to the Lender at a place to be
designated by the Lender; (f) enter onto any property where any Collateral is
located and take possession thereof with or without judicial process; and
(g) prior to the disposition of the Collateral, store, process, repair or
recondition any Collateral consisting of goods, perform any obligations and
enforce any rights of the Borrowers or their Subsidiaries under any Dealership
Contracts, any Rental Company Contracts or the Fleet Owner Agreement, or
otherwise prepare and preserve Collateral for disposition in any manner and to
the extent the Lender deems appropriate. In furtherance of the Lender’s rights
hereunder, the Borrowers hereby grant to the Lender an irrevocable,
non-exclusive license (exercisable without royalty or other payment by the
Lender) to use, license or sublicense any patent, trademark, tradename,
copyright or other intellectual property in which any Borrower now or hereafter
has any right, title or interest, together with the right of access to all media
in which any of the foregoing may be recorded or stored. In any case where
notice of any sale or disposition of any Collateral is required, the Borrowers
hereby agree that seven (7) days notice of such sale or disposition is
reasonable.
 

--------------------------------------------------------------------------------


7. Miscellaneous.
 
(a) Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
(i) if to any Borrower, to it at 1325 Airmotive Way, Reno, NV 89502-3239,
Attention: Rocky Wardrip (Facsimile No. (775) 688-6338), with a copy to 2727 N.
Central Avenue, Phoenix, AZ 85004, Attention: Jennifer Settles (Facsimile No.
(602) 263-6173); and
 
(ii) if to the Lender, to it at 4 World Financial Center, 10th Floor, New York,
NY 10080, Attention: Jeffrey Cohen (Facsimile No. (212) 449-9015).
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
(b) Waivers; Amendments. No failure or delay by the Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Lender hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time.
 
Neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Lender or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Loan Party or Loan
Parties that are parties thereto with the consent of the Lender.
 
(c) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that a Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender (and any attempted assignment or transfer by
a Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 

--------------------------------------------------------------------------------


(i) The Lender may, without the consent of the Borrowers, assign all or a
portion of its rights and obligations under this Agreement;
 
(ii) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
 
(d) Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
(e) Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated.
Notwithstanding any provision of this Security Agreement or any other Loan
Document or any exercise by the Lender of any of its rights hereunder or
thereunder (including, without limitation, any right to collect or enforce any
Collateral), the security interest shall survive payment in full and
satisfaction of all Obligation in the Aged Truck Facility until payment in full
and satisfaction of all obligations under the Hybrid Facility.
 
(f) Borrowers’ Continuing Liability. Notwithstanding any provision of this
Security Agreement or any other Loan Document or any exercise by the Lender
of any of its rights hereunder or thereunder (including, without limitation, any
right to collect or enforce any Collateral), (i) the Borrowers and their
Subsidiaries shall remain liable to perform their obligations and duties in
connection with the Collateral (including, without limitation, the Fleet Owner
Agreement, the Rental Company Contracts, the Dealership Contracts and all other
agreements relating to the Collateral) and (ii) the Lender shall not assume any
liability to perform such obligations and duties or to enforce any of the
Borrowers’ rights in connection with the Collateral (including, without
limitation, Fleet Owner Agreement, the Rental Company Contracts, the Dealership
Contracts and all other agreements relating to the Collateral).
 
(g) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------


(i) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or its properties in the courts of any jurisdiction.
 
(ii) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in subparagraph (g)(i) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(iii) Each Borrower hereby irrevocably agrees that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such Borrower at its address set forth in Section 7(a) or at
such other address of which the Lender shall have been notified pursuant
thereto. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
 
(h) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
(i) Headings. Section and subsection headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
(j) Joint and Several Liability of Borrowers. Each Borrower acknowledges and
agrees that, whether or not specifically indicated as such in a Loan Document,
all Obligations shall be joint and several Obligations of each individual
Borrower, and in furtherance of such joint and several Obligations, each
Borrower hereby irrevocably and unconditionally guarantees the payment of all
Obligations of each other Borrower. Each Borrower hereby acknowledges and agrees
that such Borrower shall be jointly and severally liable to the Lender for all
representations, warranties, covenants and, obligations and indemnities of the
Borrowers hereunder.
 
[Signature Page Follows]
 

 
 


--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Borrowers have caused this Security Agreement to be
executed as of the day and year first above written.
 
U-HAUL LEASING & SALES CO.
 
By:  /s/ Rocky D. Wardrip
Name: Rocky D. Wardrip
Title:  Assistant Treasurer

    

U-HAUL CO. OF ARIZONA
 
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer


 


U-HAUL INTERNATIONAL, INC.
 


By:  /s/ Rocky D. Wardrip
Name: Rocky D. Wardrip
Title:  Assistant Treasurer
 




 


 

 
 


--------------------------------------------------------------------------------




ATTACHMENT 1
 
To Security Agreement
 
COLLATERAL DESCRIPTION
 
All right, title and interest of the Borrowers, whether now owned or hereafter
acquired, in and to the following:
 
(a) All equipment as defined in the UCC listed on the accompanying Vehicle
Schedule, as the same may be updated from time to time pursuant to the Credit
Agreement, including, without limitation, all Vehicles, together with all
additions and accessions thereto and replacements therefor (collectively, the
“Equipment”);
 
(b) All inventory as defined in the UCC listed on the accompanying Vehicle
Schedule, as the same may be updated from time to time pursuant to the Credit
Agreement, including, without limitation, all Vehicles, together with all
additions and accessions thereto, replacements therefor, products thereof and
documents therefor (collectively, the “Inventory”);
 
(c) All amounts receivable with respect to Fleet Owner Cash Flows and with
respect to sales of Vehicles to third parties (the “Receivables”);
 
(d) The Dealership Contracts, the Rental Company Contracts and the Fleet Owner
Agreement;
 
(e) The Collection Account, and all cash on deposited therein from time to time;
 
(f) The Collection Sub-Account, and all cash deposited therein from time to
time; and
 
All Proceeds of the foregoing (including, without limitation, whatever is
receivable or received when Collateral or proceeds is sold, collected,
exchanged, returned, substituted or otherwise disposed of, whether such
disposition is voluntary or involuntary, including rights to payment and return
premiums and insurance proceeds under insurance with respect to any Collateral,
and all rights to payment with respect to any cause of action affecting or
relating to the Collateral).
 


 

 
 


--------------------------------------------------------------------------------




ATTACHMENT 2
 
To Security Agreement
 
FORM OF
 
COLLECTION ACCOUNT CONTROL AGREEMENT
 
AND COLLECTION SUB- ACCOUNT CONTROL AGREEMENT
 


 


 


 

 
 


--------------------------------------------------------------------------------




ATTACHMENT 3
 
To Security Agreement
 
INSURANCE AND
 
INSURANCE ENDORSEMENTS
 
If required pursuant to Section 8.07 of the Credit Agreement, each of the
liability insurance policies of the Borrowers shall contain substantially the
following endorsements:
 
(a) Merrill Lynch Commercial Finance Corp. (the “Lender”) shall be named as
additional insured.
 
(b) In respect of the interests of the Lender in the policies, the insurance
shall not be invalidated by any action or by inaction of any Borrower or by any
Person having temporary possession of the property covered thereby (the
“Property”) while under contract with any Borrower to perform maintenance,
repair, alteration or similar work on the Property, and shall insure the
interests of the Lender regardless of any breach or violation of any warranty,
declaration or condition contained in the insurance policy by any Borrower or
the Lender or any other additional insured (other than by such additional
insured, as to such additional insured) or by any Person having temporary
possession of the Property while under contract with any Borrower to perform
maintenance, repair, alteration or similar work on the Property.
 
(c) If the insurance policy is cancelled for any reason whatsoever, or
substantial change is made in the coverage that affects the interests of the
Lender, or if the insurance coverage is allowed to lapse for non-payment of
premium, such cancellation, change or lapse shall not be effective as to the
Lender for 30 days (or 10 days in the case of non-payment of premium) after
receipt by the Lender of written notice from the insurer of such cancellation,
change or lapse.
 
(d) The Lender shall not have any obligation or liability for premiums,
commissions, assessments, or calls in connection with the insurance.
 
(e) The insurer shall waive any rights of set-off or counterclaim or any other
deduction, whether by attachment or otherwise, that it may have against the
Lender.
 
(f) The insurance shall be primary without right of contribution from any other
insurance that may be carried by the Lender with respect to its interests in the
Property.
 
(g) The insurer shall waive any right of subrogation against the Lender.
 
(h) All provisions of the insurance, except the limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured party.
 


 

 
 


--------------------------------------------------------------------------------




ATTACHMENT 4
 
To Security Agreement
 
VEHICLE SCHEDULE
 


 
[Please See Electronic Copy]
 

 
 


--------------------------------------------------------------------------------




ATTACHMENT 5
 
To Security Agreement
 
SCHEDULE OF PRIOR NAMES, TRADE NAMES, PRIOR CORPORATE
 
STRUCTURES, ETC.
 


COMPANY
FORMER NAMES
(1998 - Present)
CHANGES TO CORPORATE STRUCTURE
(1998 - Present)
FICTITIOUS NAMES
(1998 - Present)
U-Haul International, Inc.
None
None
None
U-Haul Leasing & Sales Co.
None
None
None
U-Haul Co. of Arizona
None
None
U-Haul Co. of Southern Arizona
U-Haul Co. of Western Arizona
U-Haul Co. of Eastern Arizona



 